Rose, J.,
dissenting.
The' facts constituting the fraud on which the relief granted is based are not pleaded. The judgment, though affirmed as a decree in equity, was rendered on the verdict of a jury in an action at law and is not supported by any evidence. The action was replevin. Under the writ plaintiff seized the property in a harness store and saddler’s shop at Minden. The value of the stock was alleged to be $3,800. Part of the goods in the store had been sold by defendants before the action was instituted. The jury rendered a verdict in favor of plaintiff and fixed the value of the property which had formerly been a part of the stock, but not taken under the writ, at $1,400, and the damage for detention at one cent. The effect of the judgment rendered on this verdict in the action at law was to cancel an executed bill of sale and two separate contracts for the purchase of a half section 'of land, though grantee in one of the contracts is not a party to the action of replevin.
The import of the petition in replevin is that plaintiff owned the stock, and, through the fraud of defendants, was induced to enter into a contract to exchange it for 320 acres of encumbered land in Lincoln county; that defend*69ants procured possession of the stock of harness and the storeroom June 18, 1930, and that plaintiff rescinded the contract of sale August 3, 1910. Any fraud which can he inferred from the petition may be summarized thus: (1) Defendants falsely represented the value of the 320 acres of land to be $25 an acre, whereas it was only worth $4 an acre. (2) A fictitious agreement or fraudulent representation by defendants that C. K. Gittings would purchase the land from plaintiff and pay $8,000 therefor. (3) By prearrangement among defendants and Gittings the latter promised to purchase the land from plaintiff with the intention of violating his contract, and attempted to carry out the fraudulent scheme, though it was agreed by all parties to both land deals that the sale of the stock of goods was contingent upon the performance by Gittings of his contract to buy and pay for the land. (4) The contract by Gittings to purchase the land for $8,000 was materially altered without the consent of plaintiff. The trial court properly instructed the jury that there was no evidence to sustain either the first or the second charge of fraud. Nothing but the other charges is left for consideration. Plaintiff is a partnership composed of James C. York and his father, James FT. York. The Boomer Implement Company, defendant, is a partnership composed of W. J. Boomer and three brothers. Before any of the contracts were executed, the senior York liad viewed the land and Boomer had inspected the saddlery. After negotiations by means of letters, telephone communications and personal interviews, the two Yorks, Boomer and Gittings met at Hastings, June 17, 1910. Three contracts were there drawn and signed on that date. One was executed by W. J. Boomer on behalf of defendants and by J. C. York on behalf of plaintiff. It obligated defendants to convey the land to plaintiff, to execute a deed at once, and to deliver it August 1, 1910. It bound plaintiff to make a cash payment of $3,800, to pay $1,200 August 1, 1910, to assume on the same date two mortgages, one for $1,400 and the other for $600, and to execute a mortgage for $1,000. Another *70contract binding Gittings to purchase the land from plaintiff was signed by the vendee and by J. O. York. This contract obligated Gittings to make a cash payment of $400, to pay $4,600 August 1, 1910, find to assume three mortgages at that time, one for $1,400, another for $600, and the third for $1,000. In addition to the two contracts described, a bill of sale transferring the saddlery to defendants was executed by plaintiff. The next morning Boomer appeared at the First National Bank of Minden and in presence of Gittings and the Yorks deposited in escrow his deed conveying the land to plaintiff and the two land contracts mentioned. Gittings deposited with the bank his cash payment of $400, which has never been withdrawn. The Yorks testified that Boomer also deposited the bill of sale, but they concede that he withdrew it without protest from them before he left the bank, saying he was entitled to it. Since the trial eourt properly directed the jury that there was no evidence of the first and second charges of fraud, the verdict could only be sustained by proof supporting the third and fourth.
On the witness-stand the Yorks both said they stated to defendants and to Gittings, before the negotiations were concluded, that the sale of the stock of saddlery depended upon performance by Gittings of his contract to purchase the land, but they did not testify that defendants agreed to such terms, and there is no such proof in the record. The circumstances indicate the contrary. Though the parties undertook to reduce their agreements to writing, the writings do not show that the land contracts are dependent upon each other, nor do they state that the sale of the saddlery was contingent upon the sale of the land to plaintiff or upon the latter’s sale to Gittings. The statements of the Yorks were merged in the contracts. It is neither alleged nor proved that there was fraud in drawing or in signing the contracts. Boomer kept the bill of sale without protest from plaintiff, and took charge of the store the next morning. Plaintiff turned the keys over to defendants within a few days, permitted a part of the stock *71to be removed, and sanctioned sales in tbe regular course of business without making any demand for the proceeds or for an accounting. The record not only contains no evidence that defendants agreed to the oral terms upon which plaintiff relies, but those terms cannot properly be inferred from the circumstances proved. The reason Boomer left his deed at the bank instead of delivering it when executed is definitely stated in his testimony. Plaintiff owed him a balance on the purchase price of the land sold by him to it and he refused to deliver the deed before the debt was paid. Anxiety on the part of plaintiff to sell the saddlery was fully shown. Por the purposes of a sale Stanley was plaintiff’s agent under an agreement that he should receive $25 for expenses. The introduction of Sittings to Boomer by York, as disclosed by the evidence, was an innocent circumstance fully explained. It is like others which occur every day in legitimate business transactions. It is only by attaching to innocent acts sinister aspects, not shown by any evidence that even suspicions of fraud can be created: Such suspicions may arise from negotiations resulting in any honest agreement, and the effect of entertaining them in this case is to interfere with the right of contract, to make the court the guardian of the improvident, to destroy the integrity of written instruments, and to deprive parties to contracts of rights guaranteed by the state and the federal constitutions. The third assumed allegation of fraud is not proved.
Tbe fourth imputation of fraud is likewise unproved. There is no evidence that defendants, or any of them, changed the (Sittings contract. (Sittings testified positively that he made the erasure before the contract was' signed. If he was mistaken, a court of equity would reform the contract to express the agreement made and thus enforce it. That he was financially able to perform is shown by undisputed proof that he was worth $75,000. Boomer was not a party to that contract. He had no motive for changing it. As to him the change was immaterial. Tf, contrary to the evidence, his dishonesty had been shown, *72Ms business acumen, as conclusively established, is proof against the charge that he changed the contract and thus defeated his own negotiations by a foolish and unnecessary act. Facts constituting fraud are neither shown by direct proof nor by proper inference.
Barnes, J., concurs in this dissent.